Exhibit 99.1 FOR IMMEDIATE RELEASE Manhattan Associates Announces Executive Promotion ATLANTA, January 22, 2016 – Manhattan Associates, Inc. (NASDAQ: MANH), today announced that Linda Pinne has been promoted to senior vice president, global corporate controller, and chief accounting officer. Ms. Pinne previously served as Manhattan’s vice president and corporate controller, beginning in 2007, and as its Controller—Americas, beginning in 2005. “Linda has proven to be an exceptional leader and strong contributor for Manhattan Associates,” said Dennis Story, Manhattan’s Chief Financial Officer. “We are excited to promote her to this new global role and look forward to her continued contributions to our success.” Ms. Pinne holds a bachelor’s degree from Wake Forest University. Receive up-to-date product, customer and partner news directly from Manhattan Associates on Twitter and Facebook. About Manhattan Associates
